



LINCOLN NATIONAL CORPORATION
Executives’ Severance Benefit Plan
(As effective September 8, 2005)




Section 1. History, Plan Name and Effective Date. Effective August 12, 1982, the
Board of Directors (the “Board”) of Lincoln National Corporation (the
“Corporation”) established the Lincoln National Corporation Executives’
Severance Benefit Plan (the “Plan”). The following provisions constitute an
amendment, restatement and continuation of the Plan, effective as of September
8, 2005.


Section 2. Purpose. The Corporation recognizes that the possibility of an
unforeseen change of control is unsettling to its executives and the executives
of its Affiliates. Therefore, this Plan is established to provide financial
reassurance to the executives determined to be eligible to participate in the
Plan under Section 3 below, the “Executives.” Such financial reassurance is
necessary for the Corporation to continue to: (i) attract, recruit, and retain
such Executives and assure their continuing dedication to their duties
notwithstanding the threat or occurrence of a Change of Control (as defined in
Section 6 below); and (ii) enable the Executives, should the Corporation receive
unsolicited proposals from third parties with respect to its future, to assess
and advise the Board what action on those proposals would be in the best
interests of the Corporation, its shareholders and the policyholders and other
customers of its Affiliates, and to take such action regarding those proposals
as the Board might determine appropriate, without being influenced by the
uncertainties of their own financial situation; and (iii) demonstrate to the
Executives of the Corporation and its Affiliates that the Corporation is
concerned with the welfare of the Executives and intends to assure that loyal
Executives are treated fairly; and (iv) to ensure that the Executives are
provided with compensation and benefits upon a Change of Control which meet the
expectations of the Executives.


To the extent the Plan is subject to section 409A of the Internal Revenue Code
of 1986, as amended (the "Code"), the Plan shall be interpreted, operated, and
administered in accordance with Code section 409A.


Section 3. Executives Eligible to Participate. Eligibility to participate in the
Plan shall be limited to the following categories of employees described in
Sections 3(a) and 3(b) below. Participating employees of the Corporation and its
Affiliates are referred to as “Executives”:


(a) Senior Management Committee Members. Current members of the Corporation’s
Senior Management Committee (or any successor committee having substantially
similar responsibilities) (the “SMC”); and


(b) Other Designated Employees. Additional employees designated by name to
participate in the Plan by the Compensation Committee of the Board (the
“Committee”), or recommended by the Chief Executive Officer of the Corporation
(the “CEO”) and
 
 
 
 

--------------------------------------------------------------------------------

 
 
approved by the Committee. A current list of the members of the SMC, and a list
of the individuals described in Section 3(b), shall be maintained by the Plan
Administrator, and kept on file with the Corporate Secretary.


Section 4. Termination of Participation. Except as provided in Section 4(b)
below, upon termination of participation in the Plan, the Executive shall
thereafter lose entitlement to any benefits under the Plan and all rights
hereunder shall be forfeited.


(a) Termination of Participation. Subject to Section 4(b) below, the following
events, if occurring before a Change of Control (as defined in Section 6), will
result in the termination of an Executive’s participation in the Plan: (i) the
date the Executive separates from service with the Corporation and its
Affiliates, (ii) the date the Executive ceases to be an SMC member, or (iii) the
date that an Executive, whose participation in the Plan was by designation of
the CEO and approval by the Committee, has his or her participation terminated
by the Committee.


(b) Deemed Participation. Notwithstanding the foregoing, an Executive whose
participation in the Plan was terminated shall nevertheless be deemed to have
been a participant in the Plan on the date of a Change of Control and shall be
eligible to receive benefits as provided under this Plan if both of the
following requirements are met:


(i) The Executive’s termination of participation results from: (A) involuntarily
termination from service with the Corporation and its Affiliates, other than for
Cause (as defined in Section 7(b) below); (B) removal from the SMC (or any
successor committee having substantially similar responsibilities); or (C)
removal by the Committee; and


(ii) The Executive’s termination of participation occurs within the 6 month
period before the occurrence of a Change of Control.
 
Section 5. Plan Benefits.


(a) For any Executive, benefits under this Plan shall be determined based on the
designated “Tier” applicable to such Executive.


Tier One: Executives shall be paid a cash lump sum payment, as described in
Section 5(b) below, shall receive certain enhancements to benefits under other
plans sponsored by the Corporation, as well as other miscellaneous benefits
described in Section 8 below, and shall receive the benefits described in
Section 9 of the Plan, including eligibility to receive a “Gross-Up” payment.


Tier Two: Executives shall be paid a cash lump sum payment, as described in
Section 5(b) below, and shall receive certain enhancements to benefits under
other plans sponsored by the Corporation, as well as other miscellaneous
benefits described in Section 8 below.
 
 
 
2

--------------------------------------------------------------------------------

 


Tier Three Executives shall be paid a cash lump sum payment, as described in
Section 5(b) below.


Unless designated otherwise by the Committee, an Executive is assumed to be a
“Tier One” Executive. Designations of Executives as Tier Two and Tier Three
Executives shall be set forth on Appendix A attached to this Plan, as amended
from time to time by the Committee.


(b) The amount of the cash severance benefit paid under this Plan shall be (A)
in the case of the CEO, an amount equal to three (3) times the CEO’s highest
annual rate of base salary during the 12 month period immediately preceding the
date that the CEO Separates from Service, plus three (3) times the CEO’s Target
Bonus, and (B), in the case of all other Executives, an amount equal to two (2)
times the Executive’s highest annual rate of base salary during the 12 month
period immediately preceding the date that the Executive Separates from Service,
plus two (2) times the Target Bonus for such Executive. For purposes of this
Plan, “Target Bonus” equals the higher of: (a) the target annual incentive bonus
approved for the CEO or Executive for the calendar year in which the CEO or
Executive Separated from Service, or (b) the target annual incentive bonus
approved for the CEO or Executive for the year in which the Change of Control
occurred.


Section 6. Change of Control. As used in this Plan, “Change of Control” means:


(a) The acquisition by any individual, entity or group (as defined in Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (as defined in Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of (A) the
then outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
of Control: (A) any acquisition directly from the Corporation other than an
acquisition by virtue of the exercise of a conversion privilege, (B) any
acquisition by the Corporation, (C) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation, or any entity
controlled by the Corporation, or (D) any acquisition by any entity or
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (A), (B) and (C) of subsection (c) of this Section 7 are satisfied; or


(b) Individuals who, as of the beginning of any period of two consecutive years,
constitute the Board of Directors of the Corporation (the “Board”), cease for
any reason to constitute at least a majority of the directors of the
Corporation; provided, however, that any individual becoming a director
subsequent to the beginning of such period whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote of at least
two-thirds of the Board at the beginning of such period, shall be considered as
though such individual were a member of the Board as of the beginning
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
of such period, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or


(c)  Consummation of a reorganization, merger or consolidation of the
Corporation, unless, following such reorganization, merger or consolidation, (A)
more than sixty percent (60%) of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is immediately thereafter then represented by the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities that were
outstanding immediately prior to such reorganization, merger or consolidation in
substantially the same proportions as the voting power of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities, as the
case may be, among the holders thereof immediately prior to such reorganization,
merger or consolidation, (B) no Person (excluding the Corporation, any employee
benefit plan or related trust of the Corporation, or such corporation resulting
from such reorganization, merger or consolidation and any Person beneficially
owning, immediately prior to such reorganization, merger or consolidation and,
directly or indirectly, twenty percent (20%) or more of the Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities, as the
case may be) beneficially owns, directly or indirectly, twenty percent (20%) or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or


(d) Approval by the shareholders of the Corporation of (A) a complete
liquidation or dissolution of the Corporation or (B) the sale or other
disposition of all or substantially all of the assets of the Corporation, other
than to a corporation, with respect to which following such sale or other
disposition (1) more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is immediately thereafter then
represented by the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities that were outstanding immediately prior to such
sale or other disposition in substantially the same proportion as the voting
power of the Outstanding Corporation Common Stock and Outstanding Corporation
Voting Securities, as the case may be, among the holders thereof immediately
prior to such sale or other disposition, (2) no Person (excluding the
Corporation and any employee benefit plan or related trust of the Corporation,
or such corporation and any Person beneficially owning, immediately prior to
such sale or other disposition, directly or indirectly, twenty percent (20%) or
more of the
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities, as the case may be) beneficially owns, directly or indirectly,
twenty percent (20%) or more of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (3) at least a majority of the members of the
board of directors of such corporation were members of the Board at the time of
the execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Corporation. The closing of a
transaction, as defined in the documents relating to, or as evidenced by a
certificate of any state or federal governmental authority in connection
therewith, approval of which by the shareholders of the Corporation would
constitute a Change of Control under this Section 6(d).


Section 7. Payment of Benefits.


(a)  If within a three-year period commencing on the date of a Change of Control
(the “Benefit Period”), (i) the Corporation or any Affiliate terminates the
employment of the Executive for any reason other than Cause (as defined in
Section 7(b) below), death, or Total and Permanent Disability (as defined in
Section 18(c) below), or (ii) the Executive terminates his employment for Good
Reason (as defined in Section 7(c) below), the amount of the Executive’s
severance benefit determined in accordance with the applicable Tier described in
Section 5 shall be paid as a cash lump sum within 30 calendar days of the date
that the Executive "Separates from Service" within the meaning of Code Section
409A. An Executive who, pursuant to Section 4(b) above, is no longer an employee
but is deemed to be a participant in the Plan on the date of the Change of
Control and eligible for Plan benefits, shall be paid such lump sum within 30
calendar days of the later of: (i) the date of the Change of Control, or (ii)
the date the Executive “Separates from Service” within the meaning of Code
Section 409A.


Notwithstanding the foregoing, distributions may not be made to a Key Employee
before the date that is six months after the date of the Key Employee's
Separation from Service (or, if earlier, the date of death of the Key Employee).
For this purpose, "Key Employee" means an Executive treated as a "specified
employee" under Code section 409A(a)(2)(B)(i), i.e., a key employee (as defined
in Code section 416(i) without regard to paragraph (5) thereof) of a corporation
any stock of which is publicly traded on an established securities market or
otherwise.


(b) The Corporation may terminate an Executive for Cause during the Benefit
Period. For purposes of this Plan, “Cause” means:


(i)  conviction of a felony, or other fraudulent or willful misconduct
materially and demonstrably injurious to the business or reputation of the
Corporation by the Executive; or


(ii)  the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Corporation or one of its
Affiliates (other than such failure resulting from incapacity due to physical or
mental illness),
 
 
 
5

--------------------------------------------------------------------------------

 
 
after a written demand for substantial performance is delivered to the Executive
by the Board or the Chief Executive Officer of the Corporation which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed his duties.


For purposes of this Section 7(b), no act or omission to act, on the part of the
Executive, shall be considered “willful” unless such act or omission is the
result of the Executive’s bad faith or acting without reasonable belief that the
Executive’s action or omission was in the best interests of the Corporation. Any
act based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Corporation or based upon the advice of counsel for the
Corporation shall be conclusively presumed to have been taken by the Executive
in good faith and in the best interests of the Corporation. An Executive shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to him and an opportunity for him, together with his counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board the Executive was guilty of conduct set forth above in (i) or (ii) above
and specifying the particulars thereof in detail.


(c) The Executive’s employment may be terminated for Good Reason during the
Benefit Period. As used in this Plan, “Good Reason” means, without the
Executive’s written consent:


(i)  a change in the Executive’s status, positions or responsibilities
(including reporting responsibilities) which is inconsistent in any material and
adverse respect with the Executive’s status, position or responsibilities as in
effect prior to such change;


(ii)  a reduction in the Executive’s base salary as in effect on the date she or
he became a participant in the Plan, or as the same may be increased from time
to time during the term of the Executive’s participation in this Plan;


(iii)  the relocation of the principal executive offices of the Corporation or
any Affiliate, whichever entity on behalf of which the Executive performs a
principal function of that entity as part of his or her employment services, to
a location more than fifty (50) miles from where it was, or the Corporation’s
requiring the Executive to be based at a location more than fifty (50) miles
from the location where the Executive performed his or her duties before the
Change of Control, except for required travel on the Corporation’s or any
Affiliate’s business to an extent substantially consistent with the Executive’s
business travel obligations at the time of the Change of Control;


(iv)  the failure to continue in effect this Plan, or to continue to provide the
Executive all incentive, savings and retirement, bonus or other compensation
 
 
 
6

--------------------------------------------------------------------------------

 
 
plans, practices, policies or programs applicable generally to other peer
executives of the Corporation or any Affiliate, but in no event shall such
plans, practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement opportunities, in each case, less favorable
in the aggregate, than the most favorable of those provided by the Corporation
and its Affiliates for the Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Change of Control or if more favorable to the Executive, those
provided generally at any time after the Change of Control to other peer
executives of the Corporation and its Affiliates;


(v)  the failure to continue to provide the Executive and/or the Executive’s
family, as the case may be, with benefits under welfare benefit plans,
practices, policies and programs provided by the Corporation and any of its
Affiliates (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
plans and programs) to the extent applicable generally to other peer executives
of the Corporations and its Affiliates, but in no event shall such plans,
practices, policies and programs provide the Executive and/or the Executive’s
family, as the case may be, with benefits that are less favorable, in the
aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Executive, those provided generally at any time after the Change of Control to
other peer executives of the Corporation and its Affiliates;


(vi)  the failure to provide or continue in effect benefits, including, without
limitation, paid vacations, tax and financial planning services, payment of club
dues, and, if applicable, use of an automobile and payment of related expenses,
in accordance with the most favorable plans, practices, policies and programs of
the Corporation and its Affiliates in effect for the Executive at any time
during the 120-day period immediately preceding the Change of Control or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Corporation and its Affiliates;


(vii)  the failure of any successor or assign of the Corporation to assume and
expressly agree to perform the obligations under this Plan in the same manner
and to the same extent that the Corporation would be required to perform it if
no such succession had taken place;


(viii)  any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination (as defined in Section 7(d) below)
and a resolution satisfying the requirements of Section 7(b) above; and for
purposes of this Plan, no such purported termination shall be effective; or
 
 
 
 
7

--------------------------------------------------------------------------------

 


(ix)  any request by the Corporation or any Affiliate that the Executive
participate in an unlawful act.


Anything in this Plan to the contrary notwithstanding, a termination of
employment by the CEO for any reason during the Benefit Period shall be deemed
to be a termination for Good Reason for all purposes of this Plan.


(d) Any termination by the Corporation for Cause, or by the Executive for Good
Reason, shall be communicated by Notice of Termination to the other party given
by hand delivery, registered or certified mail, return receipt requested,
postage prepaid, to the last known home address of the Executive or to the
address of the principal office of the Corporation, copy to the General Counsel.
For purposes of this Plan, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the date of termination is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than thirty (30) days after the giving of such notice). The
failure by the Executive or the Corporation to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Corporation,
respectively, hereunder, or preclude the Executive or the Corporation,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Corporation’s rights hereunder.


Section 8. Other Plans. In the event benefits are payable to a Tier One or Tier
Two Executive in accordance with Section 7(a),



(a)  
the Executive shall be paid:



(i) for each completed performance period, all amounts due to the Executive
under any annual or long-term performance cycle incentive plans of the
Corporation or any Affiliate (or successor plans) in which the Executive
participated immediately before his or her Separation from Service, as provided
in any such plan; and


(ii) for each performance period in progress, any award amount shall be
pro-rated to the date of the Executive’s Separation of Service based on the
greater of actual results through the most recently completed fiscal quarter or
the targeted amount through such quarter;


(b)  the Executive’s benefits, if any, under the terms of the Lincoln National
Corporation Employees’ Supplemental Pension Benefit Plan and the Lincoln
National Corporation Executives’ Excess Compensation Pension Benefit Plan, or
any amendment and restatement of those Plans (the “SERP”) shall:


(i) immediately vest and be payable upon the Executive’s Separation from Service
(as defined in Section 409A of the Code); and
 
 
 
 
8

--------------------------------------------------------------------------------

 


(ii)  additional years of benefit service shall be credited to the Executive
under the final average pay formula of the Retirement Plan, if applicable, and
additional years of pay credits shall be credited to the Executive under the
cash balance formula as follows: three (3) additional years for the CEO, and two
(2) additional years for all other Executives;
(c) any Executive eligible to receive a benefit under the terms of the Salary
Continuation Plan for Executives of Lincoln National Corporation and Affiliates
(the “SCP”) shall immediately vest in and have their benefits determined using
the Maximum Monthly Benefit described in Section 5(c) of the SCP: 17% for the
CEO of the Corporation, and 10% for all other Executives;


(d) the Executive shall be reimbursed for any COBRA premiums the Executive has
paid after his employment is terminated for continuation of coverage under
benefit plans maintained by the Corporation or any Affiliate; and for purposes
of determining eligibility service for retiree medical and dental coverage, an
Executive who is eligible for retiree medical and dental benefits shall include
as service the period during which severance is paid under the Corporation’s
broad-based severance plan;


(e)  the Executive shall be entitled to outplacement services, the scope and
provider of which shall be selected by the Executive in his sole discretion, at
the sole expense of the Corporation as incurred to a maximum of 15% of the
Executive’s highest annual rate of base salary during the 12 month period
immediately preceding the Executive’s termination of employment; and


(f)  the Executive’s rights under any other benefit plan maintained by the
Corporation or any Affiliate (or successor) shall be governed by the terms of
that plan as in effect on the day immediately preceding the Change of Control.




Section 9. Certain Additional Payments by the Corporation.


(a)  Anything in this Plan to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Corporation to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise, but determined
without regard to any additional payments required under this Section 9) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 9(a), if it shall be determined that an Executive would otherwise be
entitled to a Gross-Up Payment, but that the Payments otherwise payable would
not be subject to the Excise Tax if such Payments were reduced by an amount that
is less than 10% of the portion of such Payments that would be treated as
“parachute payments” under Section 280G of the Code, then the amounts payable to
the Executive under this Plan shall be reduced (but not below zero) to the
maximum amount that could be paid to the Executive without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to the
Executive. Initially, the reduction shall result in a decrease in the payments
under Section 5, unless an alternative method of reduction is elected by the
Executive. For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Plan (and no other Payments) shall be reduced. If the
reduction of the amounts payable hereunder would not result in a reduction of
the Payments to the Safe Harbor Cap, no amounts payable under this Plan shall be
reduced pursuant to this provision.


(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment, the reduction of Payments to
reach the Safe Harbor Cap, and the assumptions to be utilized in arriving at
such determination, shall be made by Ernst & Young or such other nationally
recognized certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Corporation and the Executive within a reasonable
period of time beginning with the Accounting Firm’s the receipt of notice from
the Executive that there has been a Payment, or such earlier time as is
requested by the Corporation or the Executive. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control or the Corporation, the Executive shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Corporation. Any Gross-Up Payment, as determined pursuant
to this Section 9, shall be paid by the Corporation to the Executive as soon as
administratively practicable after receipt of thee Accounting Firm’s
determination, but in no event sooner than benefits are paid to the Executive
generally under Section 7(a). If the Accounting Firm determines that no Excise
Tax is payable by the Executive, it shall furnish the Executive with a written
opinion that the Executive will not incur a negligence or similar penalty for
failure to report any Excise Tax on the Executive’s applicable federal income
tax return. Any determination by the Accounting Firm shall be binding upon the
Corporation and the Executive. In the event that the Corporation exhausts its
remedies pursuant to Section 9(c) below and the Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of the Executive.


(c) The Executive shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no
 
 
 
10

--------------------------------------------------------------------------------

 
 
later than ten (10) business days after the Executive is informed in writing of
such claim and shall apprise the Corporation of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which it gave such notice to the Corporation (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Corporation notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:


(i)  give the Corporation any information reasonably requested by the
Corporation relating to such claim,


(ii)  take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including;
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,


(iii)  cooperate with the Corporation in good faith to contest such claim, and


(iv)  permit the Corporation to participate in any proceedings relating to such
claim,


provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest, deemed interest with respect to
interest-free advances, and penalties) incurred in connection with such contest
and shall indemnify and hold the Executive harmless, on an after-tax basis, for
any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 9(c),
the Corporation shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation shall
determine; provided, however, that if the Corporation directs the Executive to
pay such claim and sue for a refund, the Corporation shall advance the amount of
such payment to the Executive, on an interest-free basis and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Corporation’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.


(d) If, after the receipt by the Executive of an amount advanced by the
Corporation pursuant to Section 9(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Corporation’s complying with the requirements of Section 9(c)) promptly pay to
the Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Corporation pursuant to Section 9(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Corporation does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.


Section 10. Reimbursement of Legal Fees. The Corporation shall pay directly or
reimburse an Executive (at the Executive’s option) for any and all legal fees
and expenses incurred by such Executive relating to the enforcement or
enforceability of any obligations of the Corporation and its Affiliates under
the Plan or relating to enjoining the Board from amending the Plan in a manner
which is inconsistent with Section 14; provided, however, that an Executive
shall be required to repay any such amounts to the Corporation to the extent
that a court issues a final and non-appealable order setting forth the
determination that the position taken by the Executive was frivolous or advanced
by the Executive in bad faith.


Section 11. Confidential Information. Each Executive who receives a severance
benefit under this Plan agrees to retain in confidence any secret or
confidential information known to him relating to the Corporation, its
Affiliates and their respective businesses, which shall have been obtained by
the Executive during his employment by the Corporation or any of its Affiliates
and shall not be or become public knowledge (other than by acts of the Executive
or a representative of the Executive in violation of this Plan). After
termination of the Executive’s employment with the Corporation or any of its
Affiliates, the Executive shall not, without prior written consent of the
Corporation or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Corporation and those designated by it. In no event shall a violation or an
asserted violation of the provisions of this Section 11 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Plan.


Section 12. Right or Title to Funds. In the event of a Change of Control, the
Corporation shall immediately set aside, earmark, and contribute to a trust
sufficient funds in cash to pay for any obligations it may have under this Plan
as determined by the Accounting Firm, including no less than $5,000,000.00 to
satisfy any obligation of the Corporation under Section 10, to a Grantor Trust
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Code. An Executive, and any successor in
 
 
 
12

--------------------------------------------------------------------------------

 
 
interest to such Executive, shall be and remain a general creditor of the
Corporation with respect to any promises to pay under this Plan in the same
manner as any other creditor who has a general claim for an unpaid liability,
provided, however, that the Executive shall have such rights against assets held
in the Grantor Trust that are provided in such Grantor Trust agreement. The
Corporation shall not make any loans or extend credit to an Executive that will
be offset by benefits payable under this Plan.


Section 13. Binding Plan. The obligations under this Plan shall be binding upon
and inure to the benefit of an Executive, his or her beneficiary or estate, the
Corporation and any successor to the Corporation.


Section 14. Amendment, Suspension or Termination of Plan. This Plan may be
amended at any time and from time to time by and on behalf of the Corporation by
the Board, but no amendment shall operate to give the Executive, either directly
or indirectly, any interest whatsoever in any funds or assets of the
Corporation, except the right upon fulfillment of all terms and conditions
hereof, as such terms and conditions may be amended, to receive the payments
herein provided. No amendment, suspension or termination of this Plan shall
operate in any way to reduce, diminish, or adversely affect any of the benefits
provided to any Executive if such amendment, suspension or termination (i) arose
by action of the Corporation in connection with or anticipation of a Change of
Control, (ii) occurs coincident with a Change of Control, or (iii) occurs after
a Change of Control has occurred. Any such amendment, suspension, or termination
that occurs within the six (6) month period before a Change of Control is
presumed to have been in anticipation of such Change of Control.


Section 15. Plan Administrator. The Plan shall be administered by the Benefits
Administrator. The Benefits Administrator shall be the Corporation’s Head of
Human Resources, unless and until the Board appoints a successor. The Benefits
Administrator shall have full authority to interpret the Plan, resolve issues
pertaining to Plan eligibility, determine benefits payable under the Plan, and
take whatever actions are, in the sole discretion of the Benefits Administrator,
necessary to or desirable for such administration, including, but not limited
to: (a) establishing administrative rules consistent with the provisions of the
Plan, (b) delegating the responsibilities of the Benefits Administrator to other
persons, and (c) retaining the services of lawyers, accountants, or other third
parties to assist with the administration of the Plan.


Section 16. No Effect on Employment. This Plan shall supplement and shall
neither supersede any other contract of employment, whether oral or in writing,
between the Executive and the Corporation or any Affiliate, nor affect or impair
the rights and obligations of the Executive and the Corporation or any
Affiliate, respectively, thereunder; and nothing contained herein shall impose
any obligation on the Corporation or Affiliate to continue the employment of the
Executive.


Section 17. No Waiver. Neither the failure nor the delay on the part of the
Executive in exercising any right, power or privilege hereunder shall operate as
a waiver of such right, nor shall any single or partial exercise of any such
right, power or privilege
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
preclude any further exercise thereof or the exercise of any other right, power
or privilege hereunder. No remedy conferred hereunder is intended to be
exclusive of any other remedy and each shall be cumulative and shall be in
addition to every other remedy now or hereafter existing at law or in equity.


Section 18. Definitions and Rules of Construction. Except where the context
clearly indicates to the contrary, the following terms have the meanings
specified:
(a) “Affiliate” means any corporation that directly or indirectly controls or is
controlled by or is under common control with the Corporation. For purposes of
this definition control means the power to direct or cause the direction of the
management and policies of a corporation through the ownership of voting
securities.
(b) “Separation from Service” means a separation from service with the
Corporation and its Affiliates as that term shall be defined in Code Section
409A and the rules and regulations promulgated thereunder.


(c) “Total and Permanent Disability” means the inability of the Executive to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which can be expected to last for a continuous period of not less than
12 months. The determination as to whether an Executive is totally and
permanently disabled shall be made by a physician selected by the Corporation or
its insurers and acceptable to the Executive or the Executive’s legal
representative.


(d) This Plan may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.


(e) The headings in this Plan are for purposes of reference only and shall not
limit or otherwise affect any of the terms hereof.


 
14

--------------------------------------------------------------------------------











